UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. Iman Fund Schedule of Investments February 28, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.8% Agriculture, Construction & Mining Machinery Manufacturing - 0.6% National-Oilwell Varco Inc. $ Architectural, Engineering & Related Services - 0.8% McDermott International, Inc. (a)(b) Basic Chemical Manufacturing - 0.4% Calgon Carbon Corp. (a) Beverage Manufacturing - 4.4% Coca Cola Co. PepsiCo, Inc. Building Equipment Contractors - 0.6% Quanta Services, Inc. (a) Building Material & Supplies Dealers - 0.7% Fastenal Co. Cement & Concrete Product Manufacturing - 0.3% James Hardie Industries SE - ADR (a)(b) Clothing Stores - 1.3% Chico's FAS, Inc. (a) Coldwater Creek Inc. (a) Urban Outfitters, Inc. (a) Commercial & Service Industry Machinery Manufacturing - 0.9% CANON INC. - ADR (b) Commercial Services - 1.2% Career Education Corp. (a) Robert Half International, Inc. Communications Equipment Manufacturing - 1.9% ADTRAN, Inc. Cisco Systems, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd. (a)(b) Computer & Peripheral Equipment Manufacturing - 3.9% Apple Inc. (a) Dell Inc. (a) Hewlett-Packard Co. International Business Machines Corp. (IBM) Intermec Inc. (a) NetApp, Inc. (a) Computer Systems Design & Related Services - 3.2% Accenture PLC - Class A (b) Amdocs Ltd. (a)(b) Infosys Technologies Ltd. - ADR (b) PLATO Learning, Inc. (a) Symyx Technologies, Inc. (a) Data Processing, Hosting & Related Services - 0.5% Automatic Data Processing, Inc. Deep Sea, Coastal & Great Lakes Water Transportation - 1.9% Ensco International plc - ADR (b) Drugs & Druggists' Sundries Merchant Wholesalers - 0.7% Herbalife Ltd. (b) Drycleaning & Laundry Services - 0.4% Healthcare Services Group, Inc. Electrical Equipment & Component Manufacturing - 1.4% Corning Inc. Maxwell Technologies, Inc. (a) Zoltek Companies, Inc. (a) Electrical Equipment Manufacturing - 2.9% ABB Ltd. - ADR (b) Nidec Corp. - ADR (b) UQM Technologies, Inc. (a) Electronics & Appliance Stores - 0.6% Ingram Micro Inc. - Class A (a) Food Manufacturing - 1.5% Nestle S A - ADR (b) Unilever PLC - ADR (b) Freight Transportation Arrangement - 2.5% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. Fruit & Vegetable Preserving & Specialty Food Manufacturing - 0.5% Lancaster Colony Corp. General Merchandise Stores - 0.2% O'Reilly Automotive, Inc. (a) General Purpose Machinery Manufacturing - 0.4% Illinois Tool Works Inc. Health & Personal Care Stores - 0.7% McKesson Corp. Medco Health Solutions, Inc. (a) Heavy & Civil Engineering Construction - 1.4% Chicago Bridge & Iron Co. N.V. (b) KBR, Inc. Home Furnishings Stores - 0.6% Bed Bath & Beyond, Inc. (a) Home Health Care Services - 0.5% Amedisys, Inc. (a) Industrial Machinery Manufacturing - 1.6% ASML Holding N.V. - NY Reg. Shares - ADR (b) Cymer, Inc. (a) Information Services - 1.3% Google Inc. (a) Internet & Catalog Retail - 0.4% eBay Inc. (a) Iron & Steel Mills & Ferroalloy Manufacturing - 0.3% Tenaris S.A. - ADR (b) Land Subdivision - 0.5% The St. Joe Co. (a) Management, Scientific & Technical Consulting Services - 1.0% Administaff, Inc. Towers Watson & Co. - Class A (a) Medical Equipment & Supplies Manufacturing - 4.5% 3M Co. DENTSPLY International, Inc. OraSure Technologies, Inc. (a) STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. (a) Metal Ore Mining - 3.2% Agnico-Eagle Mines Ltd. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Royal Gold, Inc. Miscellaneous Store Retailers - 1.8% PetSmart, Inc. Motor Vehicle Parts Manufacturing - 0.4% RBC Bearings Inc. (a) Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 1.4% Cognex Corp. Coherent, Inc. (a) Cohu, Inc. Ultratech, Inc. (a) Newspaper, Periodical, Book & Directory Publishers - 0.4% The McGraw-Hill Companies, Inc. Nonmetallic Mineral Mining & Quarrying - 1.2% Potash Corp. of Saskatchewan Inc. (b) Office Administrative Services - 1.9% Paychex, Inc. Offices of Physicians - 0.4% Mednax, Inc. (a) Oil & Gas Extraction - 3.8% Gulfport Energy Corp. (a) Helmerich & Payne, Inc. InterOil Corp. (a)(b) Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 0.8% Monsanto Co. Petroleum & Coal Products Manufacturing - 2.7% Chevron Corp. Murphy Oil Corp. Pharmaceutical & Medicine Manufacturing - 7.1% Allergan, Inc. Biogen Idec Inc. (a) Gen-Prob Inc. (a) Genzyme Corp. (a) GlaxoSmithKline PLC - ADR (b) Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR (b) Novogen Ltd. - ADR (a)(b) Sanofi-Aventis - ADR (b) Professional & Commercial Equipment & Supplies Merchant Wholesalers - 2.2% Covidien PLC (b) MWI Veterinary Supply, Inc. (a) Residential Building Construction - 0.3% Hill International Inc. (a) Resin, Synthetic Rubber & Artificial Synthetic Fibers & Filaments Manufacturing - 0.2% Landec Corp. (a) Scientific Research & Development Services - 0.6% Celgene Corp. (a) Marshall Edwards Inc. (a) Semiconductor & Other Electronic Component Manufacturing - 9.0% ARM Holdings plc - ADR (b) AVX Corp. Cree, Inc. (a) Intersil Corp. - Class A Microchip Technology Inc. Molex Inc. - Class A NVIDIA Corp. (a) OSI Systems, Inc. (a) Texas Instruments Inc. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 1.0% Alberto-Culver Co. Colgate-Palmolive Co. Software Publishers - 4.5% Adobe Systems, Inc. (a) Informatica Corp. (a) Microsoft Corp. Oracle Corp. Quest Software, Inc. (a) SAP AG - ADR (b) Symantec Corp. (a) Support Activities for Air Transportation - 1.4% Grupo Aeroportuario del Pacifico SAB de CV - ADR (b) Support Activities for Mining - 2.3% Core Laboratories N.V. (b) Oceaneering International, Inc. (a) Schlumberger Ltd. (b) Willbros Group, Inc. (a) Vocational Rehabilitation Services - 0.3% RehabCare Group, Inc. (a) Water, Sewage & Other Systems - 0.7% Insituform Technologies, Inc. - Class A (a) Wired Telecommunications Carriers - 0.7% America Movil SAB de C.V. - Series L - ADR (b) TOTAL COMMON STOCKS (Cost $25,741,955) PREFERRED STOCKS - 4.9% Metal Ore Mining - 2.3% Vale SA - ADR (b) Oil & Gas Extraction - 2.6% Petroleo Brasileiro S.A. - Petrobras - ADR (b) TOTAL PREFERRED STOCKS (Cost $1,534,767) Total Investments(Cost $27,276,722) - 99.7% Other assets in excess of liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ - - Short Term investments - Other Financial Instruments* - Total** - - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation(depreciation) on the instrument. **Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. Derivatives and Hedging Activities at February 28, 2010 The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act.Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/ Bassam Osman . Bassam Osman, President Date4-12-10. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Bassam Osman . Bassam Osman, President Date4-12-10. By /s/ Mohammad Basheeruddin . Mohammad Basheeruddin, Treasurer Date4-12-10.
